Citation Nr: 0023128	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a sprained right ankle.

2.  Entitlement to an increased (compensable) rating for 
warts of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from February 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  An unappealed November 1983 RO decision determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for residuals of a 
sprained right ankle.

2.  Evidence received since the November 1983 RO decision is 
not new, does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claim.  

3.  The current manifestations of the veteran's warts of the 
hands involve an exposed surface with symptoms that 
approximate intermittent itching, but exudation or constant 
itching, extensive lesions, or marked disfigurement are not 
manifested.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, the 
November 1983 RO decision is final and the claim of 
entitlement to service connection for residuals of a sprained 
right ankle is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The criteria for a 10 percent evaluation for warts of the 
hands have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7806, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ankle

The veteran is seeking to reopen his claim for service 
connection for residuals of a sprained right ankle.  With 
respect to this claim, the Board finds, as discussed below, 
that he has not submitted new and material evidence.  

The veteran's claim of entitlement to service connection for 
residuals of a sprained right ankle was originally denied by 
RO decision in June 1971.  A November 1983 RO decision found 
that new and material evidence had not been submitted and 
continued to deny the claim.  

The evidence of record at the time of the November 1983 RO 
decision included the veteran's service medical records.  His 
service medical records reflect that he was seen in September 
1968 with complaints relating to his right foot.  At that 
time X-rays of his right ankle were negative.  He was seen 
with complaints relating to right ankle sprain in January, 
February, March and August 1970.  X-rays of his right ankle 
in January, February and August 1970 were negative for 
fracture.  In January 1970 the impression was sprain.  In 
February 1970 the impression was typical course of recovery 
for severe sprained ankle.  In March 1970 the impression 
included recurring right ankle sprain and chronic low grade 
sprain.  His ankle was placed in a cast in March 1970.  The 
cast was removed in April 1970.  In August 1970 the veteran 
was again seen for right ankle sprain.  He was provided 
crutches and an Ace wrap.  The report of his October 1970 
service separation examination reflects that his lower 
extremities were normal.

The report of a May 1971 VA examination reflects that the 
veteran reported injuring his ankle during service.  On 
examination the ankle was normal.  The diagnosis was right 
ankle sprain by history.

Private treatment records, dated from 1980 to 1983, reflect 
that the veteran was seen with complaints relating to his 
right ankle, including swelling.  The veteran reported his 
history of prior ankle sprain.  An April 1982 letter from a 
private physician reflects diagnoses including early 
degenerative arthritis of the right ankle.  In September 1982 
the veteran underwent surgery of the right ankle with a final 
diagnosis of chondromalacia of the talus, medial, with loose 
cartilaginous fragments.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Subsequent to the November 1983 RO decision additional 
private and VA treatment records and examinations have been 
associated with the record on appeal.  The veteran has also 
offered testimony at a personal hearing and submitted 
statements.  Some of the private treatment records, relating 
to the right ankle, are duplicates of records that were 
previously considered.  The veteran's statements and 
testimony are presumed credible, but they essentially 
reiterate his statements that had previously been considered.  
The report of an April 1998 VA examination and X-ray reflect 
that the veteran had degenerative joint disease of the right 
ankle and a history of ankle sprain.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  When a veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

The additional evidence continues to reflect that the veteran 
has arthritis of the right ankle and a history of a sprained 
right ankle.  Further, the additional evidence is duplicative 
of evidence that was of record prior to 1983 indicating that 
the veteran had sprained his ankle during active service and 
wore a cast during active service.  There is no additional 
evidence that is new because all of the additional evidence 
duplicates the facts as they were known at the time of the 
November 1983 RO decision.  Therefore, the additional 
evidence is cumulative and redundant by continuing to reflect 
the same information that was of record prior to the November 
1983 decision and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it does not contribute to a more complete picture of 
the circumstances surrounding the origin of a right ankle 
disability.  Accordingly, new and material evidence has not 
been submitted.  The November 1983 RO decision is final and 
the claim of entitlement to service connection for residuals 
of a sprained right ankle is not reopened.  


II.  Warts of the Hands

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded multiple VA examinations and a personal 
hearing, and treatment records have been obtained.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a January 1998 VA dermatology examination 
reflects that the veteran had two, 2- to 4-millimeter warts 
on the palmar aspect of the left thumb and index finger.  The 
diagnosis included verruca vulgaris of the left thumb and 
index finger.  

The report of an April 1998 VA general medical examination 
reflects that the veteran had two warts, one on each thumb.  

A September 1999 VA treatment record reflects that the 
veteran had numerous warts on his hand and a September 1999 
VA treatment record reflects that the veteran had dry raised 
skin lesions on the dorsum of his hands.  The assessment was 
AK versus warts.  

The veteran's service-connected warts of the hands has been 
rated under Diagnostic Code 7819, and evaluated under 
Diagnostic Code 7806 for eczema, of the Rating Schedule.  
Diagnostic Code 7806 provides that a noncompensable 
evaluation is for assignment where there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation is for assignment if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is for assignment with exudation or itching constant, 
extensive lesions, or marked disfigurement.  

During the veteran's personal hearing he indicated that warts 
would come up on his hands and he would treat them with over-
the-counter wart remover as well as having warts removed by a 
private physician and at the VA medical center.  The 
competent medical evidence reflects that the veteran, during 
the course of the appeal, has had from two to many warts on 
his hands.  While this is not an extensive area, it is an 
exposed surface and the Board concludes that the symptoms 
described by the veteran, as well as the competent medical 
evidence reflecting the existence of the warts, more nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 7806 by analogy to intermittent itching 
involving an exposed surface.  38 C.F.R. § 4.7.  Therefore, 
in resolving all doubt in the veteran's behalf, a 10 percent 
evaluation is warranted.  38 U.S.C.A. § 5107.  However, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent because symptoms that by analogy 
would equal constant exudation or itching, extensive lesions, 
or marked disfigurement are not demonstrated.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for entitlement to service 
connection for residuals of a sprained right ankle is denied.  

A 10 percent evaluation for warts of the hands is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

